Case:19-11787-MER Doc#:21 Filed:04/30/19                Entered:04/30/19 12:20:33 Page1 of 3




                           United States Bankruptcy Court
                                 District of Colorado
In re:                                                       Case No. 19-11787-MER

Helene Richan Buchsbaum                                             Chapter 13

                           Debtor

                                                                A Contested Matter


                                                            Judge Michael E. Romero


   Financial Services Vehicle Trust’s Objection to Confirmation of Plan Concerning the
       Treatment of Claim Secured by a 2018 BMW 3 Series Sedan 4D 320xi AWD

         Financial Services Vehicle Trust (“Creditor”) files this Objection to Confirmation of Plan

in the above-captioned bankruptcy case filed by Helene Richan Buchsbaum (“Debtor”) and

alleges as follows:

                                         BACKGROUND

         1.     This United States Bankruptcy Court for the District of Colorado has jurisdiction

over this proceeding pursuant to 28 U.S.C. §§ 157 and 1334 and 11 U.S.C. § 362. This is a core

proceeding within the meaning of 28 U.S.C. §§ 157(b)(2)(A), (L), and (O).

         2.     On March 12, 2019, Debtor filed a voluntary bankruptcy petition under Chapter

13 of Title 11 of the United States Code.

         3.      Creditor holds a security interest in the vehicle of Debtor identified as the 2018

BMW 3 Series Sedan 4D 320xi AWD VIN: WBA8A3C57JA487120 (the “Collateral”). Copies

of the closed-end motor vehicle lease agreement (the “Lease”) and certificate of title are attached

as Exhibits “1” and “2,” respectively.

         4.     Debtor acquired the Collateral on December 19, 2018, pursuant to the Lease. The
Case:19-11787-MER Doc#:21 Filed:04/30/19                 Entered:04/30/19 12:20:33 Page2 of 3



Lease matures on December 19, 2021.

         5.     The Collateral was acquired for the personal use of Debtor.

         6.     The balance owed under the Lease is $11,404.00

         7.     The monthly payments under the Lease are $336.40 due on the 18th of each

month.

         8.     Debtor is in default in the amount of $302.80 pursuant to the Lease (“Default”).

                                          ARGUMENT

Creditor objects to confirmation of the Plan filed by Debtor for the following reasons:

         9.     Debtor’s Chapter 13 Plan (Doc. 2) (the “Plan”) proposes to assume the Lease and

cure the Default through the Plan over 36 months.

         10.    Assumption requires that the lease be promptly cured or adequate assurances be

made that the Trustee will promptly cure the default. In re Mid Region Petroleum, Inc., 1 F.3d

1130, 1132 (10th Cir. 1993).

         11.    Here, the Plan provides for cure of the Default over 36 months. Such a length of

time fails any definition of prompt. To the extent the Plan fails to provide for the timely cure the

Default, Creditor objects to confirmation of the Plan.

         12.    To the extent Debtor is attempting to assert a right of purchase (buy-out of the

lease), Creditor objects to such assertion as creating any rights under the plan to purchase the

Collateral as the Debtor has no such equitable or contractual rights. Such rights cannot be created

in the course of Debtor’s Chapter 13 Plan.

         WHEREFORE, Creditor asks the Court to deny confirmation of the Chapter 13 Plan filed

by Debtor, and dismiss the Chapter 13 case, or, in the alternative, convert the case to a case

under Chapter 7 of the Bankruptcy Code. Creditor asks for such other and further relief to which
Case:19-11787-MER Doc#:21 Filed:04/30/19                 Entered:04/30/19 12:20:33 Page3 of 3



it is justly entitled.

                                                                Respectfully submitted:
                                                                Sissac Legal Group P.C.

                                                                /s/ Joshua M. DeVard
                                                                Joshua M. DeVard
                                                                Texas State Bar No. 24101319
                                                                2201 Long Prairie Rd. St. 107
                                                                PMB 292
                                                                Flower Mound, TEXAS 75022
                                                                Telephone: (888) 220-0919
                                                                Fax: (214) 602-5642
                                                                josh@creditor-rights.com

                                                                Attorney for    Financial    Services
                                                                Vehicle Trust




                                       Certificate of Service

        I hereby certify that on April 30, 2019, a true and correct copy of the above objection
shall be served via electronic means, if available, or as otherwise noted by regular, first class
mail, to:

    Via US Mail to Debtor: Helene Richan Buchsbaum, 5704 South Florence Street Greenwood
    Village, CO 80111
    Via US Mail or CM/ECF to Counsel for Debtor: Daniel T. Birney 1777 S. Bellaire St. Ste.
    419 Denver, CO 80222
    Via US Mail or CM/ECF to Chapter 13 Trustee: Douglas B. Kiel, 7100 E Belleview Ave
    Ste. 300 Greenwood Village, CO 80111
    Via US Mail or CM/ECF to US Trustee: Byron G Rogers Federal Building 1961 Stout St Ste.
    12-200 Denver, CO 80294


                                                                /s/_Candace Murphy______
                                                                Candace Murphy
